PER CURIAM.
In its petition for rehearing petitioner Employers Insurance of Wausau correctly points out that the fact statement in the majority opinion is in error, namely that claimant did not mail his report of the 1974 accidental injury to his employer. To the contrary, claimant testified that following the accident he “filled out the regular form that we had and I filled it in on my next time sheet for that day”; that he hand carried it to his employer’s office; that “the gal in the office wrote down the doctor I was going to and that type of information and give me the book [received in evidence at the hearing] and she filled out a different report of some sort.”
The language pertaining to the presumption of the receipt of a mailing is therefore deleted. We find therefore that claimant personally hand delivered the report of accident to the employer. The opinion is modified to reflect our finding that claimant hand delivered his claim to the employer.
Reconsideration granted. Because the above error does not change the result in this case, we adhere to our former opinion in all respects except as herein modified.